Exhibit 10.4

 

FIRST AMENDMENT TO AMENDED AND RESTATED REVOLVING CREDIT FACILITY NOTE

 

THIS FIRST AMENDMENT TO AMENDED AND RESTATED REVOLVING CREDIT FACILITY NOTE
(this “Amendment”), dated as of April 1, 2005, is made and entered into by and
among ANALEX CORPORATION, a Delaware corporation (the “Borrower”), and BANK OF
AMERICA, N.A., a national banking association (the “Lender”).

 

RECITALS

 

A. The Borrower and the Lender entered into that certain Amended and Restated
Credit Agreement dated as of May 28, 2004 which is being modified pursuant to
that certain First Amendment to Amended and Restated Credit Agreement dated of
even date herewith (the same, collectively, as amended, modified, substituted,
extended, and renewed from time to time, the “Agreement”).

 

B. The Agreement provides for some of the agreements between the Borrower and
the Lender with respect to the “Loan” (as defined in the Agreement), including
Revolving Credit Facility Loans in an aggregate amount not to exceed Twenty
Million Dollars ($20,000,000) (the “Revolving Credit Facility Committed
Amount”). All capitalized terms used herein and not otherwise defined shall have
the meaning set forth in the Agreement.

 

C. The Loan is evidenced by that certain Amended and Restated Revolving Credit
Facility Note dated May 28, 2004 by the Borrower for the benefit of the Lender
in the maximum principal amount of Twenty Million Dollars ($20,000,000) (the
same, as amended, modified, substituted, extended, and renewed from time to
time, the “Revolving Credit Facility Note”).

 

D. The Borrower has requested and the Lender has agreed to increase the
Revolving Credit Facility Committed Amount from Twenty Million Dollars
($20,000,000) to Forty Million Dollars ($40,000,000) at any time outstanding,
and to extend the Revolving Credit Facility Maturity Date.

 

E. The Lender is willing to agree to the Borrower’s requests on the condition,
among others, that this Amendment be executed.

 

AGREEMENTS

 

NOW THEREFORE, in consideration of the agreements hereinafter set forth, and for
other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the Borrower and Lender hereto agree as follows:

 

1. Incorporation of Recitals. The parties hereto agree that the Recitals above
are a part of this Amendment. Unless otherwise expressly defined in this
Amendment, terms defined in the Agreement shall have the same meaning under this
Amendment.

 

2. Continuation of Loan Terms. Except as otherwise expressly set forth below,
the outstanding principal balance of the Revolving Credit Facility Note shall
continue to bear

 



--------------------------------------------------------------------------------

interest and to be repaid on the terms and subject to the conditions set forth
in the Agreement and the other documents evidencing the Loan.

 

3. Principal Sum. Commencing as of the date hereof and continuing until the
Revolving Credit Facility Maturity Date, the maximum principal amount of the
Revolving Credit Facility Note is hereby increased from Twenty Million Dollars
($20,000,000) to Forty Million Dollars ($40,000,000) (the “Principal Sum”) and
Borrower promises to pay to the Lender the Principal Sum, or so much thereof as
has been advanced or readvanced to or for the account of the Borrower pursuant
to the terms of the Agreement, together with interest thereon at the rate or
rates provided therein, on the Revolving Credit Facility Maturity Date.

 

4. Continuing Modifications; Novation. This Amendment is only an agreement
amending and modifying certain provisions of the Revolving Credit Facility Note.
All of the provisions of the Note are incorporated herein by reference and shall
remain and continue in full force and effect as amended by this Amendment. The
Borrower hereby ratifies and confirms all of its obligations, liabilities and
indebtedness under the provisions of the Note, as amended by this Amendment and
the Agreement as if the same were set forth herein. In the event that any of the
terms and conditions in the Note or in any of the other Loan Documents conflict
in any way with the terms and provisions hereof, the terms and provisions hereof
shall prevail. The Lender and the Borrower agree it is their intention that
nothing herein shall be construed to extinguish, release or discharge or
constitute, create or effect a novation of, or an agreement to extinguish, any
of the obligations, indebtedness and liabilities of the Borrower under the
provisions of the Revolving Credit Facility Note or under the Loan Documents, or
any assignment or pledge to the Lender of, or any security interest or lien
granted to the Lender in or on, any collateral and security for such
obligations, indebtedness and liabilities and that the existing indebtedness of
the Borrower to the Lender, evidenced by the Note is continuing without
interruption, and has not been discharged by a new agreement.

 

5. Counterparts. This Amendment may be executed in any number of counterparts
and by the different parties hereto on separate counterparts each of which, when
so executed, shall be deemed an original, but all such counterparts shall
constitute but one and the same instrument.

 

6. Successors and Assigns. This Amendment shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.

 

7. GOVERNING LAW. THIS MODIFICATION SHALL BE DEEMED TO BE A CONTRACT MADE UNDER
AND GOVERNED BY THE INTERNAL LAWS OF THE COMMONWEALTH OF VIRGINIA WITHOUT GIVING
EFFECT TO THE CONFLICT OF LAW PRINCIPLES THEREOF.

 

[SIGNATURES BEGIN ON NEXT PAGE]

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
signed, sealed and delivered by their properly and duly authorized officers as
of the day and year first above-written.

 

BORROWER:

   

ANALEX CORPORATION

    By:  

/s/ Sterling E. Phillips, Jr.

  (SEAL)    

Name: Sterling E. Phillips, Jr.

       

Title:   CEO

   

LENDER:

   

BANK OF AMERICA, N.A.

    By:  

/s/ Jessica L. Tencza

  (SEAL)    

Name: Jessica L. Tencza

       

Title:   Vice President

   

 